Citation Nr: 1419092	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to toxic herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The Veteran submitted new evidence within the appeal period, and the RO issued a new rating decision in August 2010 that confirmed and continued the previous denial of service connection.  The Veteran appealed the decision.

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The record does not reflect that the Veteran has been awarded any military decoration indicative of service in Vietnam, and does not contain objective evidence that he had in-country service, service on a vessel off the shore of Vietnam, or visitation in the Republic of Vietnam during the Vietnam Era.

2.  The most probative evidence of record fails to establish that the Veteran was exposed to herbicides while serving at Clark Air Base in the Philippines.

3.  The Veteran's prostate cancer was initially demonstrated many years after service, and the most probative evidence of record fails to show that the disease is causally related to his military service, to include exposure to toxic herbicides.

CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and is not presumed to have been so incurred or aggravated, including as a result of exposure to toxic herbicides.  38 U.S.C.A. §§ 1110, 1131, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Letters from VA dated in September 2009 and June 2010 notified the Veteran of how to substantiate a service connection claim.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Here, the Veteran's service treatment records and private treatment records are in the claims file.

With respect to the Veteran's reported toxic herbicide exposure, the RO conducted development to determine whether the Veteran was exposed to toxic herbicides while on temporary duty in the Philippines.  In June, July, and August 2010, the RO requested documentation from the Defense Personnel Records Information Retrieval System (DPRIS) regarding the Veteran's reported exposure to herbicides and his participation in Operation Ranch Hand and Operation Mule Train based on information provided by the Veteran.  In July 2010, DPRIS issued a response indicating that there was insufficient information to verify toxic herbicide exposure.  DPRIS indicated that the historical records did not document the use of Agent Orange at Clark Air Base during 1962 or 1963, and that the Veteran was not listed on the available roster of Operation Ranch Hand personnel.  The Veteran submitted additional copies of his DD-214 and a Special Order indicating he was ordered to report to Clark Air Base in October 1962, but failed to submit any documentation that suggested he was exposed to toxic herbicides.  DPRIS concluded that based on the available information and lack of information indicating the Veteran was exposed to toxic herbicides, no such exposure could be identified.
The Board notes that the record contains no Formal Finding Memorandum corresponding to the August 2010 request, which sought information relating to the Veteran's reported participation in Operation Mule Train.  However, even if the Veteran did participate in Operation Mule Train, the Veteran has not submitted evidence indicating that participation in Operation Mule Train involved the use of toxic herbicides, or provided evidence that suggests he was exposed to toxic herbicides.  Additionally, the M21-1MR provides that there is no presumption of "secondary exposure" to herbicides based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam, and there are no studies of which VA is aware showing harmful health effects for any such secondary ore remote herbicide contact that may have occurred.  See M21-1MR IV.ii.2.C.10.q.  Thus, in the absence of documented evidence of exposure to toxic herbicides, the lack of response from DPRIS regarding the August 2010 request is not prejudicial to the Veteran.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his prostate cancer.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection for prostate cancer.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his prostate cancer.  Specifically, the Board has found that the Veteran's belief that he was exposed to toxic herbicides in service is not supported by the record.  Furthermore, there is no competent evidence to suggest in-service onset of prostate cancer.  Accordingly, a VA nexus opinion need not be sought.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's prostate cancer, and suggested the submission of evidence that would be beneficial to the Veteran's claim, in particular a medical nexus opinion linking the Veteran's prostate cancer to service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to toxic herbicides.  See 38 U.S.C.A. § 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Prostate cancer is one such disease.  38 C.F.R. § 3.309(e) (2013).

Presumptive service connection for prostate cancer as a result of toxic herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) (2013) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2013).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) (2013) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record and verified through the appropriate service department or other sources, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2013) for herbicide-related diseases is applicable.

Notwithstanding the foregoing discussion regarding presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.

Analysis

The Veteran contends that his prostate cancer is due to his exposure to toxic herbicides while he was on temporary duty at Clark Air Base in the Philippines.

As detailed above, prostate cancer is presumed to be due to exposure to toxic herbicides.  However, the Veteran does not contend, and the record does not demonstrate, that he served in the Republic of Vietnam during the Vietnam era such that exposure to toxic herbicides may be conceded.  Rather, he asserts that he was exposed to toxic herbicides at Clark Air Base in the Philippines where C-123 aircraft used in Operation Ranch Hand were cleaned for use in other missions.  According to the Veteran, in various statements of record and during his November 2013 hearing, it was his understanding that planes used for deploying toxic herbicides over Vietnam were converted for transport use and had to be disassembled and washed prior to that change of mission.  See Hearing Transcript Pg. 2-4.  He stated that he performed that washing, removing herbicide residue from the aircraft.  See Veteran's September 9, 2010 statement.  However, the record does not contain any competent, objective evidence that demonstrates that the Veteran was exposed to toxic herbicides while at Clark Air Base in the Philippines or at any other location during service.

As noted above, there is a presumption of exposure for Veterans who served in Vietnam.  The presumption of exposure does not extend to those who, for whatever reason, were in contact with equipment or personnel returning from Vietnam.  Pertinently, in a May 2009 memorandum to VA, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that they could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m.  Extrapolating from this, the Veteran's own claim of his secondary exposure to herbicides via aircraft that were in Vietnam is too attenuated to establish actual herbicide exposure.

Furthermore, while the Veteran is competent to report that he was exposed to a chemical substance which he believed to be toxic herbicides during service, he has not been shown to have the requisite training to provide a chemical analysis of the substances with which he worked.  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 3.159(a)(2).  As he has not been deemed to be competent in this regard, no finding need be made as to his credibility on the matter.

Additionally, to the extent that the Veteran has submitted internet articles pertaining to Operation Ranch Hand, C-123 aircraft, and toxic herbicide exposure, the Board finds that such generic texts do not address the facts in this particular Veteran's case and thus are accorded limited probative value.  In the absence of objective evidence from official sources that the Veteran was exposed to toxic herbicides in service, including at Clark Air Base, the Veteran's beliefs and contentions of toxic herbicide exposure at this location and in the reported manner must be characterized as mere speculation and are not probative as to whether or not he was, in fact, exposed to toxic herbicides.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to toxic herbicides while he was in service, including while he stationed at Clark Air Base.  Any opinion establishing a link between the Veteran's prostate cancer and exposure to toxic herbicides thereby lacks probative value in the absence of objective evidence that the Veteran was exposed to such chemicals.  Accordingly, service connection for the disease on a presumptive basis pursuant to 38 C.F.R. § 3.309(e) (2013) is not warranted.

Nevertheless, even if the Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
With respect to the first Hickson element, a current diagnosis, post-service medical records indicate a current diagnosis of Gleason's grade IV prostatic adenocarcinoma status post prostatectomy.  Thus, the first Hickson element is met.

With respect to the second Hickson element, as stated previously, the Veteran alleges he was exposed to toxic herbicides primarily from aircraft that he believes were contaminated with the chemicals.  There is no official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  Therefore, his assertion simply does not support the claim that he was, in fact, actually exposed to toxic herbicides in service.  Nor is there evidence of prostate cancer during service.  The Veteran's service treatment records are wholly silent for complaints, treatment, or diagnoses of prostate cancer or related issues.  Thus, the second Hickson element is not satisfied and the claim fails on this basis.

Nevertheless, for the sake of completeness, the Board will address the third Hickson element, a medical nexus.  The Veteran submitted a private medical opinion from Dr. Arthur Harvey, dated April 2010.  In that opinion, Dr. Harvey stated that he had reviewed the Veteran's Air Force records, was satisfied that the Veteran was exposed to Agent Orange during his military service, and that such exposure may have contributed to prostate cancer.  As noted above, because the record contains no objective evidence that the Veteran was exposed to such chemicals, Dr. Harvey's opinion is afforded no probative value.  Additionally, Dr. Harvey's statement is stated in equivocal terms, and would not be entitled to any probative value regardless of the Veteran's exposure to herbicides.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish medical nexus).  Thus, in the absence of prostate cancer or symptoms thereof in service, or, as noted above, exposure to toxic herbicides in service, a medical nexus opinion would seem to be an impossibility.

The Board acknowledges the Veteran's assertions that his prostate cancer is the result of his military service, specifically his reported exposure to toxic herbicides.  Certainly, the Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He generally is not, however, competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his prostate cancer and his military service, to include claimed exposure to toxic herbicides.  Thus, his statements regarding any such link are not competent.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to toxic herbicides, is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


